Citation Nr: 1737426	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in December 2016. The transcript of the hearing has been associated with the Veteran's claims file.

In December 2016, the Veteran, through his representative provided a waiver of RO consideration of evidence submitted.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2006 rating decision denied service connection for hepatitis C. The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal. The decision became final.

2. Evidence submitted since the April 2006 rating decision raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

Evidence received since the April 2006 rating decision is new and material, and the claim for service connection for hepatitis C is reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Non-appealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence. When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection was denied in April 2006 rating decision because there was no evidence relating the Veteran's hepatitis C to service.  The rating decision specifically noted there was no evidence of risk factors in service. 

Evidence added to the record since that decision include additional VA medical center (VAMC) treatment records received in April 2016. May 2014 medical records from the Veteran's primary care physician document that the Veteran's hepatitis C may have originated in 1975. The records also document the Veteran social history of receiving a tattoo in 1976 while in the military. December 2014, August 2015 and March 2016 primary care physician notes and an October 2015 Anesthesia attending physician's note also document the possibility of hepatitis C originating in 1975.

Additionally, in December 2016, the Veteran submitted web based documents. The first document is from the Centers for Disease Control and Prevention (CDC) website stating that hepatitis C was not discovered until 1989. CDC.gov, Hepatitis C: 25 years of Discovery, https://www.cdc.gov/knowmorehepatitis/ timeline.htm, (last visited August 22, 2017). The second web based document is from the Hepatitis B Foundation which discusses the coinfection of hepatitis B and hepatitis C patients and that the hepatitis C virus can become the "dominant" liver virus, and reduces hepatitis B virus levels to be nearly undetectable. Hepatitis B Foundation, Hepatitis C Coinfection, http://www.hepb.org/what-is-hepatitis-b/hepatitis-c-co-infection/, (last visited August 22, 2017) (citing, http://www. clevelandclinicmeded.com/online/monograph/hepc/page13.htm). 

The Board finds this evidence is "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim. The April 2006 denial was based on the finding that "service medical records contain no evidence of risk factors for Hepatitis C" and Records are silent for exposure to the hepatitis C virus" and Separation examination dated 5/19/1976, is negative for a diagnosis of hepatitis C." According to the new evidence submitted by the Veteran, hepatitis C was not known to the medical or scientific community in 1976 when the Veteran was leaving service. Additionally, since the April 2006 denial, the Veteran testified at his Board hearing in December 2016 that he had risk factors associated with hepatitis C. The Veteran specifically identified receiving a tattoo in the military dorms and not in a tattoo parlor, and also being involved in a fist fight where he cut his hand on another service-member's teeth. The Veteran's testimony coupled with the VAMC medical records added in April 2016 documenting a potential nexus between the Veteran's hepatitis C disability to his service is newly submitted and satisfies the low threshold requirement for new and material evidence. See Shade 24 Vet. App. at 121. Accordingly, the Veteran's claim will be reopened. De novo consideration of the claim is addressed in the remand below.

ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

The Veteran was afforded a VA examination in October 2010. The VA examiner found that the Veteran's current hepatitis C disability was less likely than not caused by or a result of the Veteran's hepatitis B (which was diagnosed in service). The rationale was that hepatitis C is transmitted through sexual, and/or blood products, including intravenous drug use, tattoos, unsafe sexual practices blood transfusions or blood exposures. Service medical records reveal the Veteran had hepatitis B which resolved with no sequela. The examiner specifically identified the risk factors of hepatitis C, specifically tattoos, but did not discuss that these risk factors are identical to the risk factors for contracting hepatitis B which, the Veteran had while in service, or that the Veteran reported getting a tattoo in his dormitory during service. Moreover, the examiner was unable to provide an opinion whether the Veteran's hepatitis C, was as least as likely related to his tattoo (as documented on his exit examination). The examiner stated that he could not resolve the issue without resort to mere speculation because he was unable to determine with certainty that the tattoo was the cause of the Veteran contracting hepatitis C.  Unfortunately, the examiner used the standard of "certainty" in making his determination, rather than the applicable standard of whether it is "as likely as not" linked to service. 

Since the opinion is inadequate, a new examination is warranted. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1 Schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's hepatitis C. The claims file should be made available to and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail. Based on the examination and review of the record, the examiner should address the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hepatitis C was caused by his service? 

(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hepatitis C was caused by receiving a tattoo in his dormitory during service?

(c) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hepatitis C was caused by cutting his hand on the teeth of another service- member while fist fighting during service?

The examiner should consider, and discuss as necessary, the following: (i) the risk factors associated with the Veteran's hepatitis B, diagnosed during service and with his hepatitis C; (ii) whether any studies support the Veteran's claim of a possible co-infection of hepatitis B and hepatitis C, and; (iii) whether the fact that hepatitis C was not discovered until 1989 could mask the possibility of a co-infection of hepatitis B and hepatitis C in 1975. 

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

A complete rationale for all opinions expressed must be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


